Case: 13-15382   Date Filed: 05/07/2014   Page: 1 of 4


                                                     [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      _______________________

                            No. 13-15382
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:99-cr-00208-PAS-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

ANDRE D. COGDELL,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                              (May 7, 2014)



Before PRYOR, MARTIN, and EDMONDSON, Circuit Judges.
              Case: 13-15382      Date Filed: 05/07/2014   Page: 2 of 4




PER CURIAM:


      Andre D. Cogdell, proceeding pro se, appeals the district court’s denial of

both his post-judgment Fed.R.Crim.P. 36 motion to correct purported errors in the

record, as well as a following motion for reconsideration. A federal grand jury

charged Cogdell with (i) conspiracy to possess with intent to distribute cocaine, in

violation of 21 U.S.C. § 846 (Count One); (ii) carrying a firearm during and in

relation to a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1) (Count

Two); and (iii) possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g)(1) (Count Three). A jury later convicted him of each charge. On

appeal, Cogdell argues that the U.S. Probation Office’s presentence investigation

report (“PSI”) and his final criminal judgment each incorrectly state that he was

convicted under Count One of violating 21 U.S.C. § 841(b)(1)(B), rather than

§ 846, as charged in the indictment. We affirm the denials.

      We review the district court’s application of Rule 36 de novo. United States

v. Portillo, 363 F.3d 1161, 1164 (11th Cir. 2004). The district court’s denial of a

motion for reconsideration, however, is reviewed more deferentially for an abuse

of discretion. United States v. Simms, 385 F.3d 1347, 1356 (11th Cir. 2004).

      Rule 36 allows a court to “correct a clerical error in a judgment, order, or

other part of the record, or correct an error in the record arising from oversight or


                                           2
               Case: 13-15382     Date Filed: 05/07/2014    Page: 3 of 4


omission.” Fed.R.Crim.P. 36. Rule 36 does not allow for a substantive correction

or alteration to a criminal sentence. Portillo, 363 F.3d at 1164. Instead, Rule 36 is

intended for situations where, for example, the written judgment needs to conform

to the oral sentence. Id. Although the Federal Rules of Criminal Procedure do not

specifically authorize motions for reconsideration, we have permitted parties to file

such motions in criminal cases. United States v. Phillips, 597 F.3d 1190, 1199-

1200 (11th Cir. 2010).

      Under 21 U.S.C. § 846, “[a] person who attempts or conspires to commit

any offense . . . shall be subject to the same penalties as those prescribed for the

offense, the commission of which was the object of the attempt or conspiracy.” 21

U.S.C. § 846. As this language indicates, a violation of § 846 for drug offenses is

punished according to § 841(b), which prescribes different maximum sentences

depending on the type and quantity of the controlled substance involved. See id. §§

846, 841(a), (b). Under § 841(b)(1)(B), a defendant -- like Cogdell -- found to

have distributed 500 grams or more of cocaine, after having been already convicted

of a prior felony drug offense, is subject to a statutory penalty of 10 years to life

imprisonment. Id. § 841(b)(1)(B).

      The district court correctly denied Cogdell’s motions. Cogdell was indicted

under Count One for conspiracy to possess cocaine with intent to distribute, in

violation of § 846. A jury convicted him of that charge, and the PSI and final


                                           3
              Case: 13-15382     Date Filed: 05/07/2014    Page: 4 of 4


judgment show that each document plainly reflects as much. Because no clerical

error appears in the PSI or final judgment, the district court did not err in denying

Cogdell’s Rule 36 motion. For that same reason, the district court did not abuse its

discretion in denying his following motion for reconsideration.

      AFFIRMED.




                                           4